DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities:  Every claim must end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 15, the term and/or, in line 3, is indefinite in that it is unclear how “the splinter binding foil is arranged on a flat side of the glass pane facing away from the fire and/or temperature influence” without “the splinter binding foil is arranged on a flat side of the glass pane facing away from the fire and/or temperature influence.”  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 8, the fixation element has previously been established in the claims, rendering the claim indefinite.  The examiner will examine as best understood in light of the specification with the fixation elements one in the same.  Appropriate correction is required. 
Regarding claim 9, the claim is indefinite in that the parameters of the recited code are unclear, as codes change.  Appropriate correction is required.
Regarding claim 10, it is unclear how the splinter binding foil comprises a foil layer and the adhesive when the splinter binding foil and adhesive have previously been established as two separate elements.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claims 14 and 15, the term and/or renders the claim indefinite as it is unclear what is required of the claim.  The examiner will examine as best understood.  Appropriate correction is required.
Claims 11-13 rejected under 35 USC 112 as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10-11, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willdorf, U.S. Patent 4,075,386.
Regarding claim 1, Willdorf discloses a foil (10) with an adhesive (18) and a glass pane (24) that is adapted for use in a smoke barrier system (pane element, see Fig. 2), the smoke barrier system comprising a fixation element (frame as shown in Fig. 2), wherein the splinter binding foil comprises a foil layer (12, 14, 16) and the adhesive; wherein the adhesive is arranged next to the glass pane, and wherein the splinter binding and weiqht bearinq foil (foil, 10) is equipped to hold glass fragments of a glass pane together in case of a glass breakage (col. 3, lines 19-23), and wherein the splinter binding and weiqht bearinq foil is arranged between the fixation element and the glass pane (see Fig. 2), and wherein the splinter binding and weiqht bearinq foil is designed to detach from the glass pane in the case of fire and/or temperature influence, without creating any burning droplets.    The phrases “adapted for use,” “equipped to hold,” and “designed to detach” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 4, Willdorf discloses a foil wherein the adhesive is designed to soften before the splinter binding foil layer starts burning in the event of fire and/or temperature influence.  The phrases “designed to soften” and “in the event of” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As the specific adhesive material is not claimed, some adhesives may be capable of softening in the aforementioned instance.
Regarding claim 5, Willdorf discloses a foil wherein the adhesive is designed as a layer essentially covering the foil layer (see Fig. 1, generally).  The phrase “designed as” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the 
Regarding claim 6, Willdorf discloses a foil wherein the splinter binding foil comprises a polymer (col. 2, line 39).  
Regarding claim 7, Willdorf discloses a foil wherein the splinter binding foil extends essentially across a flat side of the glass pane, and/or wherein the splinter binding foil is arranged on a flat side of the glass pane facing away from the fire and/or temperature influence (see Fig. 2, generally).  
Regarding claim 8, Willdorf discloses a foil wherein the glass pane defines an openinq, and wherein the splinter binding foil defines a foil opening (a window is a component designed to cover an opening), wherein the foil opening is arrangable corresponding to opening of the glass pane (the foil corresponds to the window, see the figures), wherein the smoke barrier system further comprises a fixation element (frame of Fig. 2), wherein the fixation element is equipped to be fixed to a supporting construction, and wherein the fixation element is equipped to fasten the fixation element to the openinq of the glass pane, as best understood in light of the specification, wherein the splinter binding foil is clamped between the glass pane and the fixation element (see Fig. 2 generally).  The phrases “arrangable corresponding,” “equipped to be fixed,” and “equipped to fasten” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 10, Willdorf discloses a foil comprising a splinter binding foil (12, 14, 16) with an adhesive (18) and a glass pane (24), wherein the smoke barrier system comprises a fixation element (frame as shown in Fig. 2), the splinter binding foil comprises a foil layer and the adhesive; wherein the adhesive is arranged next to the glass pane (see figures), and wherein the splinter binding foil is equipped to hold glass fragments of a glass pane together in case of a glass breakage (col. 3, lines 19-
Regarding claim 11, Willdorf discloses a foil wherein the glass pane defines an opening (a window is designed to cover an opening), and wherein the splinter binding foil defines a foil opening (the foil is covering an opening in the same manner as the window pane), wherein the foil opening is arrangable on top of the glass pane and, wherein the foil is arranged corresponding to the opening of the glass pane (see Fig. 2, generally).  The phrase “arrangable” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 14, Willdorf discloses a foil wherein the adhesive comprises a lower softening point than the splinter binding foil layer and/or wherein the adhesive is equipped for separation of the splinter binding foil and the glass pane at elevated temperature, and/or wherein the adhesive is designed to soften before the splinter binding foil starts burning in the event of fire and/or temperature influence, and/or wherein the adhesive is designed as a layer essentially covering the foil layer (see Fig. 2).  
Regarding claim 15, Willdorf discloses a foil wherein the splinter binding foil comprises polymer (col. 2, line 39), and/or wherein the splinter binding foil extends essentially across a flat side of the glass, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willdorf, U.S. Patent 4,075,386.
Regarding claim 2, Willdorf discloses a foil but does not specifically disclose wherein the adhesive comprises a lower softening point than the foil layer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the adhesive will comprise a lower softening point than the foil layer because an adhesive is typically piable wherein a polymer will hold its form.
Regarding claim 3, Willdorf discloses a foil but does not specifically state that wherein the adhesive is equipped for separation of the splinter binding foil and the glass pane at elevated temperature.  The phrase “equipped for separation” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is 
Regarding claim 9, Willdorf discloses a foil but does not specifically disclose is a fire-rated smoke barrier system that is classified at least as a D 30 and/or DH 30 smoke barrier according to EN 12101-1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the construction of the system would be done according to the standards of the area in which it is being constructed.
Regarding claim 12, Willdorf discloses a foil wherein the fixation element comprises a bracket (frame as shown in Fig. 2), wherein the bracket is equipped to be fixed to a supporting construction, but does not specifically disclose a fastening means, and wherein the fastening means is equipped to fasten the bracket to the glass pane via the opening.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the window frame would be affixed to a supporting structure in some manner, such as with a nail, in order for the window to serve its purpose.  The phrases “equipped to be fixed” and “equipped to fasten” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 13, Willdorf discloses a foil wherein the fastening means is equipped to pass through the opening of the glass pane and the foil opening (a fastener such as a nail would be capable of penetrating the layers with an applied force).  The phrase “equipped to pass through” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326.  The examiner can normally be reached on M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633